No. 07-12-0495-CV

In Re F.T., Jr., and J.M., Children                From the 364th District Court
                                                      of Lubbock County

                                                   March 20, 2013
                                                   Opinion by Justice Pirtle


                                       JUDGMENT

       Pursuant to the opinion of the Court dated March 20, 2013, it is ordered,

adjudged and decreed that the trial court’s order terminating Appellant’s parental rights

to F.T., Jr. and J.M. is affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                            oOo